William H. Rehnquist: We'll hear argument now number oh one six eighty-seven, the United States versus Leonard Cotton, et al. Mr. Dreeben. [Inaudible]
Michael R. Dreeben: Mr. Chief Justice, and may it please the Court. This case is typical of many Federal drug prosecutions that were tried before this Court's decision in Apprendi versus New Jersey. Respondents were indicted on a superseding indictment that alleged a conspiracy to distribute cocaine and cocaine base without alleging a specific threshold quantity of drugs that were involved in the offense. Respondents were convicted of that offense at trial, and the evidence established at trial that the offense involved well in excess of fifty grams of cocaine base, the threshold quantity of drugs to authorize a minimum sentence of ten years and a maximum sentence of life imprisonment. At sentencing, as all parties expected, the judge made findings of drug quantity and determined that the quantities of drugs involved in the offense justified a sentencing range up to life imprisonment and imposed sentences on several respondents of life imprisonment and others of thirty years' imprisonment. Respondents made no objection to the judge's procedure in determining drug quantity himself without a jury trial determination on that issue or...
Michael R. Dreeben: without an allegation... Well at at...
Anthony M. Kennedy: at sentencing , is it it's it's really not that much of a burden to just send it back to the judge and tell him to do it right.
Michael R. Dreeben: The problem in this case, Justice Kennedy, is that the court of appeals has held that the omission of a drug quantity allegation from the indictment is a jurisdictional error that always requires automatic correction on plain error review regardless of the strength of the evidence against respondents on the question or on whether respondents had notice that they would ha- face an increased sentence as a result of enhanced quantities of...
Speaker: drug...
Anthony M. Kennedy: but in but in order to test that, I'm I'm just asking why i- it's not as if we have to have a new trial.
Speaker: It's pro-
Anthony M. Kennedy: happens is there's a new sentencing hearing.
Michael R. Dreeben: What will happen if the this Court affirms the judgment of the court of appeals is that respondents will not be subject to the sentences that Congress authorized and that the evidence unequivocally showed in this case were justified.
Speaker: Your real objection is that...
Anthony M. Kennedy: this this th- are we really just arguing about retroactivity then?
Michael R. Dreeben: In this case we're not arguing about retroactivity.
Speaker: enhanced sentence on...
William H. Rehnquist: here, the the verdict of the jury corresponded to the indictment, I take it.
Michael R. Dreeben: That's correct.
Speaker: conspiracy...
Sandra Day O'Connor: that under Apprendi, the the quantity may become an element, in effect.
Michael R. Dreeben: Correct.
Sandra Day O'Connor: came down.
Michael R. Dreeben: This case was tried...
Speaker: before Apprendi.
Sandra Day O'Connor: tried after Apprendi came down, there might, in fact, be a notice problem I assume.
Michael R. Dreeben: Yes, absolutely, Justice O'Connor.
Speaker: base.
Sandra Day O'Connor: for your position to prevail here, do we have to overrule Ex parte Bain or somehow set that aside, which seems to suggest that if it's not in the indictment, it's a jurisdictional problem?
Michael R. Dreeben: Well, Justice O'Connor, this Court already has overruled Ex parte Bain on its square holding, which is that the narrowing of an indictment is impermissible and deprives the court of jurisdiction.
Speaker: In United S-
William H. Rehnquist: government can surely also argue that Ex parte Bain by its terms doesn't apply...
Speaker: to this...
William H. Rehnquist: case because the indictment and the verdict corresponded.
Michael R. Dreeben: Well, that that is a difference from Ex parte Bain, Chief Justice Rehnquist.
Speaker: element.
William H. Rehnquist: There can be an error but not a matter of not going to a matter of jurisdiction.
Michael R. Dreeben: Correct.
Speaker: jurisdictional.
William H. Rehnquist: and because there was no right of direct appeal.
Michael R. Dreeben: Correct.
Speaker: error. And...
Ruth Bader Ginsburg: Dreeben, you would like us to make that clear, wouldn't you, because it isn't in our cases so far, that that kind of error, whatever it is, doesn't qualify as, quote, jurisdictional?
Michael R. Dreeben: Yes, Justice Ginsburg.
Ruth Bader Ginsburg: There there are many instances where the Court has said that an error is that that a requirement, certain requirement, is mandatory and jurisdictional.
Michael R. Dreeben: Well, m- jurisdictional has been appended as a label to a variety of kinds of errors, but the relevant sense in which it's being invoked in this case and in which the lower court understood it was a kind of defect that may be raised at any time regardless of an objection and that is tantamount to subject matter jurisdiction, the sort of error that is so fundamental to the proceedings that harmless error review and plain error review simply don't apply.
Speaker: is just...
John Paul Stevens: you rely on for the notice proposition?
Michael R. Dreeben: In in the...
Speaker: factual record...
John Paul Stevens: general run of cases or the fact there was a preceding indictment?
Michael R. Dreeben: In this case, Justice Stevens, we rely most fundamentally on the fact that the state of the law at the time of respondents' indictment was that all defendants understood that notwithstanding the absence of a...
Speaker: drug...
John Paul Stevens: ot really relying on the fact that in a prior indictment it was withdrawn and superseded.
Michael R. Dreeben: We don't have to rely on that.
Speaker: conspiracy...
John Paul Stevens: the time they filed the prior indictment, but when they withdraw it and file a se- se- second indictment, you normally would think they've withdrawn the charges that have been withdrawn.
Michael R. Dreeben: Well, not in view of the fact that at the l- prevailing legal regime at the time...
John Paul Stevens: That's a separate point, and I understand that point.
Michael R. Dreeben: I I would.
Speaker: conspiracy...
John Paul Stevens: it withdrew the quantity allegation.
Michael R. Dreeben: It didn't withdraw all references to quantity, Justice Stevens.
John Paul Stevens: Well, I thought we were taking the case on the assumption that the indictment did not charge enough to get the sentences l0 that they received.
Michael R. Dreeben: And that's correct.
Speaker: [Inaudible]
John Paul Stevens: earlier indictment did.
Michael R. Dreeben: The ear- earlier indictment in terms said this offense involves more than fifty grams of cocaine base.
Speaker: part of this...
John Paul Stevens: just interrupt you by saying I think it would be most unfortunate if we decided this case on the particular fact that there was an original indictment and not and a superseding indictment.
Michael R. Dreeben: Well, I I don't think it would mean n- nothing, Justice Stevens, but we are asking the Court to rule on the broader ground that when an indictment fails to allege what we now understand to be an element of the offense, but the evidence is sufficiently powerful so that any rational grand jury, if asked, would have found that.
William H. Rehnquist: What what does the what does the government's position do to the Stirone case?
Michael R. Dreeben: Nothing, Just- Chief Justice Rehnquist, because Stirone was a case in which two features are present that are not present here.
Anthony M. Kennedy: Can you tell me, post-Apprendi in the trial courts, can the defendant agree with the government to plead guilty but leave it to the judge to determine the amounts of the drug involved?
Michael R. Dreeben: It's a little unclear, Justice Kennedy, whether the defendant can do that because typically the government has not acquiesced and the courts have not been hospitable to partial pleas of guilty.
Anthony M. Kennedy: And what does the government do when it indicts? There's there's no stipulation of any kind.
Michael R. Dreeben: No, Justice Kennedy.
Speaker: lesser included offense.
Michael R. Dreeben: Correct.
Anthony M. Kennedy: I guess part of the problem in this case is that if we say that defendants are entitled to the benefit of a change in the law before their conviction becomes final, there's not much you can do because you'd have to issue a superseding indictment and you can't do that.
Michael R. Dreeben: We can't do it in this case, Justice Kennedy, which is why, in effect, the result that the court of appeals achieved is a tremendous windfall for the defendants.
Anthony M. Kennedy: I don't know they'd object.
Michael R. Dreeben: Well, the the objection could take place at trial when a defendant could have said the government has to prove this quantity up to the jury or it...
Speaker: could...
David H. Souter: I mean the the point at which the the the the failure to indict and allege on quantity becomes objectionable is at sentencing.
Speaker: Well, that was...
David H. Souter: no reason to.
Michael R. Dreeben: That was just what I was about to say, Justice Souter.
Speaker: What do you say...
Anthony M. Kennedy: you cannot reindict, but the objection would be irrelevant to that.
Speaker: The objection...
Michael R. Dreeben: The objection would not be irrelevant because for two different reasons.
Speaker: might have brought.
Anthony M. Kennedy: mean you could have just hit him with another hit the defendants with another indictment in another case is no without a...
Speaker: double...
Anthony M. Kennedy: jeopardy problem.
Michael R. Dreeben: Well, a- any a substantive drug count is a separate offense from a conspiracy offense.
Speaker: timely objected.
John Paul Stevens: as a practical matter, is between life and sent- life sentence and twenty years.
Michael R. Dreeben: That's right.
John Paul Stevens: Yeah...
Michael R. Dreeben: That's right.
Speaker: And...
Ruth Bader Ginsburg: Dreeben, seems to me a substantial difference.
Michael R. Dreeben: The disparity in sentencing is large both from the government's point of view and from the defendant's point of view.
Speaker: would have...
John Paul Stevens: Dreeben, can I ask you this question? I I understand it's not this case, but would the Govern- what what would the government's position be if the evidence of quantity came out after the trial was concluded just as a result of a pre-sentence investigation and then a finding by the judge? What would what should happen in that kind of case?
Michael R. Dreeben: I- In that kind of case, our position would be the same, that particularly on plain error review, the Court should look to the...
Speaker: entire...
John Paul Stevens: though the evidence was not before the jury.
Michael R. Dreeben: Right, even...
Speaker: though...
John Paul Stevens: Neder wouldn't apply to that.
Michael R. Dreeben: Well, i- it's not clear that that Neder wouldn't apply to it.
John Paul Stevens: But you would take the same position even if all the evidence developed post-trial during the pre-sentence investigation.
Michael R. Dreeben: That's right.
Speaker: Mr. Dreeben,
John Paul Stevens: Go ahead...
Antonin Scalia: I I'm I'm not sure I I y- you you say we should determine whether substantial rights has have been affected by by asking whether if the procedure that has been omitted had not been omitted, he would have been conv- he would have been convicted anyway.
Michael R. Dreeben: No, it's not the position that we're taking, Justice Scalia.
Speaker: I don't...
Antonin Scalia: my point is it seems to me the way you decide whether substantial rights have been affected is not to ask the question would he b- would he have been convicted anyway.
Michael R. Dreeben: Well, there there is a class of cases in which the Court will find an effect on substantial rights without regard to the strength of the...
Speaker: evidence.
Michael R. Dreeben: And those cases are called structural error cases.
Antonin Scalia: It seems to me that's the step that you that you should put your your emphasis on in this case, not not the not the substantial right.
Michael R. Dreeben: Well, that's all the Court needs to hold in order to conclude that the court of appeals erred in this case because the court of appeals in this case got to the fourth step of plain error review, after finding an effect on substantial rights, and then it held that we really can't say what the grand jury would have done.
Speaker: Any...
John Paul Stevens: can I just give you sort of an intermediate hypothetical? Supposing all the evidence of quantity developed after the grand jury had returned its indictment that it developed, that in the plea bargaining they found out how much dru- there really was involved, you'd treat that as the same case even though the gan- grand jury could not have indicted.
Michael R. Dreeben: Well, i- i- if that case took place, as this one did, in a legal regime in which the government didn't believe it had to get a grand jury indictment on the point, then I suppose my answer to that is if we had known, we could have gone back to the grand jury and gotten...
Speaker: a superseding...
John Paul Stevens: you didn't know the evidence at the time is what I'm saying.
Michael R. Dreeben: Well, we could have gotten a superseding...
Speaker: indictment.
John Paul Stevens: Okay.
Michael R. Dreeben: And and that's what's odd about this case.
Speaker: there's nothing...
Anthony M. Kennedy: except that the defendant doesn't have to proceed on any theory.
Michael R. Dreeben: That's true, but the defendant on this case proceeded on the same theory as we did.
David H. Souter: Of course, if we see it your way, it would be open to prosecutors all the time simply to make the grand jury proceeding a short-cut and not bother to get into quantity and, hence, not, in in effect, ad- advise the or the the the the grand jury that it's that it's going for something that might have the the potential for life.
Michael R. Dreeben: Y- You could make that argument, Justice Souter, but in a post imb- Apprendi environment, Apprendi is a sufficiently well-known decision of this Court that no prosecutor would responsibly go to sentencing and say I would like to have an increased sentence regardless of the fact that we didn't charge drug quantity.
Speaker: court.
Ruth Bader Ginsburg: in this case? If if the standard were harmless error rather than plain error, w- would you maintain that the government should still prevail?
Michael R. Dreeben: Yes, Justice Ginsburg, we would because of reasoning analogous to the Court used in Neder versus United States.
Ruth Bader Ginsburg: But the Court could well conclude otherwise were the test harmless error and you could still prevail.
Michael R. Dreeben: That's correct.
William H. Rehnquist: Very well, Mr. Dreeben.
Timothy J. Sullivan: Mr. Chief Justice, and may it please the Court.
William H. Rehnquist: I think my point was that Bain involved a situation where the verdict and the indictment didn't correspond, and that a rule that says that's jurisdictional might not extend to this situation.
Timothy J. Sullivan: The issue with jurisdictional is twofold in this case.
Speaker: specific offense.
William H. Rehnquist: in re Bonner was one of those old habeas cases.
Timothy J. Sullivan: Mr. Chief Justice, I don't believe that it a case that's old somehow loses its forth e- force after Apprendi.
Speaker: That it --
William H. Rehnquist: I but I I think you have to recognize that the Court at that time, because there was no direct appeal, w- kind of expanded the concept of jurisdiction to reach constitutional errors.
Timothy J. Sullivan: And I think that is exactly what the Apprendi Court and the majority is restricting now is is that that exact function of the Court.
Antonin Scalia: You know, that's all, but I mean, that's that's pretty big.
Timothy J. Sullivan: Justice Scalia, the burden is upon the government in their prosecution to indict the appropriate offense.
Anthony M. Kennedy: Well, I I think he might concede that your you're both equally at at fault, but that but that doesn't get you all the way.
Timothy J. Sullivan: Much like Neder, Justice Kennedy, this case is the product of a laboratory test tube.
Speaker: would result in...
Antonin Scalia: wait.
Speaker: Nobody could...
Antonin Scalia: imagine Aprendi?
William H. Rehnquist: But the dissenters couldn't imagine it, either.
Timothy J. Sullivan: Justice Scalia, let me as a trial attorney, let me just...
Antonin Scalia: I mean, Apprendi was was based on, I assume, the long common law tradition.
Timothy J. Sullivan: [NS] I don't know the answer to that.
Speaker: [Inaudible]
Antonin Scalia: was.
Speaker: no.
Timothy J. Sullivan: Perhaps I...
Speaker: overstated. Yeah. Ri-
Timothy J. Sullivan: Right.
Ruth Bader Ginsburg: Did some defense attorneys make the objection for the record in any case? I'm thinking back in the old days when there was jury discrimination and the courts routun- routinely -tinely said no, but many defense attorneys, knowing they were going to lose on it, made it for the record anyway, hoping that their case on appeal would be the one that changed the law?
Timothy J. Sullivan: Justice Ginsburg, I'm sure there are attorneys who did that.
Speaker: from now.
Timothy J. Sullivan: So, I don't think that I'm sure that there's attorneys throughout the country who were making these types of objections, sensing the change from McMillan and Almandarez-Torres, sensing the direction of this Court, but we we did not.
Stephen G. Breyer: That's I I ta- I'll take that as given.
Timothy J. Sullivan: Justice Breyer, my my answer is that it all goes back to the Indictment Clause of the Fifth Amendment and to the jurisdictional end-run that Justice Souter was alluding to.
Stephen G. Breyer: All right but we've faced many, many cases in which the normal tendency of the courts has been to say, forget about errors at the grand jury stage.
Timothy J. Sullivan: Justice Breyer, Mechanik and Nova Scotia were not jurisdiction- were not constitutional rules.
Speaker: That is --
Antonin Scalia: Sullivan, I have the same problem that Justice Breyer has.
Timothy J. Sullivan: I think it goes back to the historical function of the the grand jury, Justice Scalia, and the fact that what happens to the...
Speaker: grand jury is absolutely...
Antonin Scalia: function of the jur- of the of the petty jury?
Timothy J. Sullivan: The petty jury is an advers- is the product of an adversarial process where a judge acts as a referee and the law is well defined and the evidence is well known.
Speaker: but my client...
William H. Rehnquist: certainly waive a grand jury.
Timothy J. Sullivan: A defendant can certainly waive a grand jury and proceed by information.
Speaker: indictment and...
William H. Rehnquist: do you mean when you say waives jurisdiction?
Timothy J. Sullivan: I don't mean waive jurisdiction, Your Honor.
William H. Rehnquist: Well, but the idea that you can waive a grand jury s- sus- suggests that perhaps it is no certainly no higher than the the petty jury right.
Timothy J. Sullivan: And following up on that, Mr. Chief Justice, I don't agree that the evidence in this case, despite Mr. Dreeben's articulation, was that overwhelming.
Speaker: then.
John Paul Stevens: y- you the fact that one defendant was acquitted I'm not sure is is relevant.
Timothy J. Sullivan: W- w- I I I we- I can't argue with that.
William H. Rehnquist: Well butt i- it was an issue before the ju- the judge before, wasn't it?
Timothy J. Sullivan: [Inaudible]
Antonin Scalia: You had every incentive to do that before, too.
Timothy J. Sullivan: A detectable amount when you when you're charged with a detectable amount, it doesn't behoove you, as a as a as an attorney, to challenge a detectable amount.
Ruth Bader Ginsburg: But you would before the judge.
Timothy J. Sullivan: And and the problem is, Justice Ginsburg, that under Apprendi Judge Blake she was the wrong judge applying the wrong standard of proof.
Speaker: of proof.
Antonin Scalia: that's your point.
Timothy J. Sullivan: That's correct.
Antonin Scalia: Which is what Apprendi was all about, I assume.
Anthony M. Kennedy: But but if we s- said we want to send this back so that you can have the advantage of Apprendi, there's nothing the government can do because it can't reindict.
Timothy J. Sullivan: The government cannot I take the position, Justice Kennedy, that the jus- that the government cannot reindict on double jeopardy grounds.
Anthony M. Kennedy: Well, I I understand...
Speaker: that. But...
Anthony M. Kennedy: a- a- as- assume, as the courts of appeals uniformly seemed to have held, that Apprendi is not retroactive to convictions that are final.
Timothy J. Sullivan: And I find that fantastic because it's usually the other way around...
Speaker: That...
Timothy J. Sullivan: s- the rule of law I mean, sometimes you you roll the dice and sometimes the defense wins and oftentimes the government wins, Justice Kennedy.
Speaker: But in this case...
Sandra Day O'Connor: Sullivan, in light of the Johnson case and the Neder case, I think the government has a very strong argument here.
Timothy J. Sullivan: Judge Blake instructed the jury, the petit jury, that drug quantity was not a concern of the court I mean, a con- concern of the jury.
Anthony M. Kennedy: Un- under the first indictment, would the jury have been instructed that it had to find the amounts?
Timothy J. Sullivan: I think in pre-Apprendi practice, no.
Ruth Bader Ginsburg: You said that some people might differ about this particular case and maybe this time it's roll of the dice.
Timothy J. Sullivan: Justice Ginsburg, I had the Olano test is quite clear that you don't l- well, that a decision on a basic right that is forfeited doesn't matter on if somebody is innocent or guilty.
Speaker: they're charged with.
Ruth Bader Ginsburg: case, in in a case where the the law was was in flux, this would not be a determination a plain error determination wouldn't be that routinely this kind of omission could occur.
Timothy J. Sullivan: I think this is the exception rather than the rule.
Antonin Scalia: I thought that the the lack of conformity between the indictment and the conviction is not in this case.
Timothy J. Sullivan: No.
Speaker: Th- It's...
Antonin Scalia: be indicted for one offense and convicted of another.
Timothy J. Sullivan: That's correct.
Antonin Scalia: Okay.
Speaker: I'd als-
Stephen G. Breyer: the defense?
Timothy J. Sullivan: I'm sorry.
Stephen G. Breyer: What was the defense at trial?
Timothy J. Sullivan: Justice Breyer, in this multi-defendant eight forty-six conspiracy, the defense was one part that the government cooperators lacked credibility, that they weren't reliable.
Stephen G. Breyer: I mean, was it basically they didn't do it?
Timothy J. Sullivan: It was that and there was also multiple conspiracies.
Speaker: multiple...
Stephen G. Breyer: wonder on the harmless part or whether it's harmful.
Timothy J. Sullivan: I I don't think that that that that that would've been you never use drug quantities as a defense.
Speaker: You'd ra-
Stephen G. Breyer: that's that that you see the reason...
Speaker: the reason...
Stephen G. Breyer: that I say that is because they're saying, look, this error is harmless, and part of the strength of your claim I think is that they never could've thought of it at the trial before Apprendi to raise it.
Timothy J. Sullivan: I don't think it can be harmless, Justice Breyer, because the very thrust of Neder, the very thrust of harmless error analysis is that the government must prove beyond a reasonable doubt that the error didn't affect substantial rights.
Speaker: case because...
William H. Rehnquist: in Neder, didn't the Court assume that substantial rights were affected?
Speaker: I think in in either Neder or Johnson...
William H. Rehnquist: it did.
Timothy J. Sullivan: Tha- i- i- I think you're obviously correct, Mr. Chief Justice.
Speaker: functions.
Stephen G. Breyer: I was trying to a- direct your attention to, which is and and maybe this doesn't help you.
Timothy J. Sullivan: And my point is , Justice Breyer, is that I agree with the premise of your question.
Speaker: before the grand jury.
William H. Rehnquist: if you're right in that, then Mechanik was wrongly decided.
Timothy J. Sullivan: I I I don't believe that Mechanik was wrongly decided, Mr. Chief Justice.
Speaker: And you ha-
William H. Rehnquist: But i- i- it it's said that, you know, y- y- you can't attack the indictment rendered by the grand jury even though you might have some some reason to do so.
Timothy J. Sullivan: That's correct, but there was never a challenge to the validity of the indictment the indictment itself in Mechanik, which is the root of our contention here.
David H. Souter: May I go back to your argument th- that you made a second ago that we never know what the grand jury would've done if it had been presented with the evidence? The difficulty that I have with that argument is, number one, I think we have a pretty clear body of law that tells the grand jury what its duty is, if it is presented with evidence which would justify an indictment with respect to quantity and hence the severity of the crime.
Timothy J. Sullivan: Justice Souter, I think the answer is that we try to remain as true as we can to the Framers' intent and the Framers' fear of a corrupt judiciary or an o- an oppressive prosecutor.
Speaker: Well, wasn't that a fear...
William H. Rehnquist: Go ahead David.
David H. Souter: Wasn't wasn't that a fear, in effect, that grand juries are simply going to be puppets that are going to be indicting without regard to evidence? Whereas, here the assumption is the evidence is overwhelming, and so that policy of wanting the grand jury to stand between the state and the individual is not really a policy that's implicated here.
Timothy J. Sullivan: I I I yo- y- you're right in that regard, Justice Souter, but we don't know if the government did its duty and presented to this grand jury drug quantities in the superseding indictments.
Speaker: encourage it.
David H. Souter: tend not to nullify, I think, except when there are political considerations that the grand jury sort of smells in the circumstances.
Timothy J. Sullivan: And I and I I guess it goes back, Justice Souter, to where I began this morning.
Speaker: with.
David H. Souter: think you've I think you got a good argument there except for the fact that we've got to find a distinction between the role of the grand juries and the petty juries given the fact that Neder is is on the record.
Timothy J. Sullivan: The dilemma is, i- Justice Souter is that what this would crack open the gate to allow, I would suggest, the government to trample into the the grand jury function.
Speaker: charge one thing...
William H. Rehnquist: here.
Speaker: But...
William H. Rehnquist: the the verdict corresponded to the indictment.
Timothy J. Sullivan: That -- No.
Speaker: This case is jusst...
Antonin Scalia: you you you don't agree that the verdict corresponded to the indictment, do you? I I thought the only reason that that issue was not in this case is because of Neder.
Timothy J. Sullivan: That's correct, but it's also correct that I told the Chief Justice earlier that that the that the problem is a sentencing problem in this case and not a difference between what is the differ- My time is up.
William H. Rehnquist: Mr. Dreeben, you have one minute remaining.
Michael R. Dreeben: Unless the Court has any questions, the government waives rebuttal.
William H. Rehnquist: Very well.